DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1 is being treated on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) filed 03/03/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The applicant does not provide English translations either.  Therefore, the IDS filed 03/03/2020 has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections 
Claim 1 is objected to because of the following informalities:
In claim 1, line 1, "abreaking machine" should read "a breaking machine".
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 5,316,150 A) in view of Leutscher (EP 0398421 A).
Regarding claim 1, Fisher discloses a bast crops processing line (figs. 1-3; col. 1, ll. 5-9; claim 1), comprising: 
a recoiling machine (feed rollers; see annotated fig. 1; col. 3, ll. 24-30), 
a breaking machine (first incline core separator 41, second incline core separator 51 and grid bar sections 43, 53; fig. 2; col. 4, ll. 21-50), and 
a shive-fiber waste transportation system (suction tubes 19 and cyclones 20; figs. 1-2, 4-5; col. 3, ll. 51-54; col. 4, ll. 5-8, 36-40; col. 5, ll. 23-26), 
wherein after the recoiling machine a layer-forming and scutching machine (first stage core separator 15 and second stage core separator 25 comprising layer-forming and scutching cylinders 16, 26 and conveyors 20, 30; fig. 1; col. 3, ll. 30-45, 64-68; col. 4, ll. 1-5, 9-20) is installed and a machine for scutching raw fibers without pressing (saw cleaner mechanism 55 comprising a cylinder 56 wrapped by a saw wire with teeth and grid bars; fig. 2; col. 4, ll. 50-68; col. 5, ll. 1-6) is installed after the breaking machine, with the layer-forming and scutching machine, the breaking machine and the tow shaker are able to remove free shives (by the above devices as addressed above; see figs. 1-2) and each being connected directly to the shive-fiber waste transportation system (suction tubes 19 and cyclones 20; figs. 1-2, 4-5; col. 5, ll. 23-26); 
wherein the machine for scutching raw fibers without pressing is equipped with a static stator (stationery grid bars; col. 5, ll. 1-6) and a rotor with rotating blades (rotating cylinder with saw teeth (rotating blades); col. 5, ll. 1-6), with the rotor and the stator of the machine for scutching raw fibers without pressing, when interacting, break long bast fiber complexes into shorter ones (the saw teeth pull the fibers down and are capable of break long bast fiber complexes into shorter ones; fig. 2; col. 4, ll. 63-66) and create an air stream used to transport raw fibers from the breaking machine to the tow shaker (by centrifugal force of the rotating cylinder with saw teeth; fig. 2; col. 5, ll. 1-6), and the shive-fiber waste transportation system is equipped with a crushing device (a set of several rows of spiked teeth are provided at the bottom of housing 17; fig. 1; col. 3, ll. 37-45) installed under the layer-forming and scutching machine (under cylinder 16; fig. 1; col. 3, ll. 37-45).
Fisher does not disclose wherein the air stream used to transport raw fibers from the breaking machine to a tow shaker.  However, Leutscher teaches wherein a bast crops processing line (a flax processing line; fig. 1; col. 3, ll. 25-26) comprising a tow shaker (shaking apparatus 5; fig. 1; col. 5, ll. 41-45), wherein the tow shaker is positioned after a machine for scutching raw fibers without pressing (drum 4 with scotching knives 23, 24; figs. 1, 4; col. 4, ll. 33-57).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the bast crops processing line as disclosed by Fisher, by adding a tow shaker after the machine for scutching raw fibers without pressing, as taught by Leutscher, in order to further separate remaining core fibers from the bast fibers by the tow shaker thereby enhance the separation effect.  By this modification, the air stream generated in the machine for scutching raw fibers without pressing is used to transport raw fibers from the breaking machine to the tow shaker.  In addition, as Fisher has disclosed that the core fibers which exit the various separators of the process are all connected to suction tubes 19 and channeled via dust cyclones 20 into a collector (col. 5, ll. 23-26), the tow shaker would be connected to the shive-fiber waste transportation system as well.

    PNG
    media_image1.png
    597
    1095
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 5,316,150 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary. Selvig (US 1,718,587 A), Michel (US 2,688,161 A) and Cochrane (US 2,208,287 A) all directed to a bast fiber processing line comprising various breaking and/or scutching devices together with a pneumatic waste collection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732